Citation Nr: 1022628	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-16 394A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anosmia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ageusia.

3.  Entitlement service connection for a cervical spine 
disability (claimed as a neck injury).

4.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from June 1990 
to October 1990 and served on active duty from January 1991 
to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which awarded an increased 
evaluation of 70 percent disabling for PTSD, effective 
November 24, 2006.  That rating action also continued an 
evaluation of 30 percent disabling for migraine headaches, 
denied service connection for a cervical spine injury, and 
found that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
ageusia, or to reopen a claim for service connection for 
anosmia.  A subsequent January 2009 rating decision increased 
the evaluation for migraine headaches to 50 percent disabling 
effective November 24, 2006.  In February 2009, the Veteran 
withdrew her appeal regarding an increased rating for her 
migraines, but continued the appeal of the issues noted on 
the title page.


FINDINGS OF FACT

1.  The Veteran served on active duty for training from June 
1990 to October 1990 and served on active duty from January 
1991 to June 1991.
2.  On May 25, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in a statement received at the Board in 
May 2010, the appellant, through her authorized 
representative, requested that her appeal be withdrawn and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


